 

Exhibit 10.4

 

EMPLOYMENT AGREEMENT

(Thomas E. Severson, Jr.)

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated December 15, 2004 by and between
American Media Operations, Inc. (the “Company” or “AMI”) and Thomas E. Severson,
Jr. (the “Executive”).

 

WHEREAS, the Company desires to employ Executive and to enter into an Agreement
embodying the terms of such employment;

 

WHEREAS, Executive desires to accept such employment and enter into such an
Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1. Term of Employment; Executive Representation.

 

a. Employment Term . The Company shall employ Executive for a period of two (2)
years commencing on December 20, 2004 (the “Effective Time”) and ending on
December 19, 2006 (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement.

 

b. Executive and Company Representations. Executive hereby represents and
warrants to the Company that the execution of this Agreement by Executive and
the Company, the delivery of this Agreement by Executive to the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment Agreement or
other agreement or policy to which Executive is a party or otherwise bound. The
Company represents and warrants to the Executive that the Company has the
authority to enter into this Agreement with Executive, the person signing this
Agreement has the authority of the Company to enter into this Agreement on
behalf of the Company, and that all corporate formalities necessary to bind the
Company (including, but not limited to board of director approval of this
Agreement) have been accomplished.

 

c. Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates (collectively, the “Prior
Agreements”).

 

2. Position.

 

a. During Executive’s employment by the Company, Executive shall serve as Senior
Vice President/Chief Financial Officer (CFO) (subject to change at the
discretion of the Company’s President). In such position, Executive shall report
directly to the Company’s President and Chief Executive Officer or his designee
and shall have such duties and authority as shall be determined from time to
time by the President/Chief Executive Officer of the Company. Business travel
will be required.

 

b. During Executive’s employment with the Company, Executive will devote
Executive’s full business time and best efforts to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict with
the rendition of such services either directly or indirectly, without the prior
consent of the Company’s Chief Executive Officer.

 



--------------------------------------------------------------------------------

3. Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base salary (the “Base Salary”) at the annual rate of
$275,000.00 (Two Hundred Seventy Five Thousand Dollars and Zero Cents), payable
in regular installments in accordance with the Company’s usual payment
practices. Executive’s Base Salary will not decrease during the term of this
Agreement.

 

4. Bonus Programs.

 

Annual Bonus. With respect to each full fiscal year during Executive’s
employment with the Company effective as of the conclusion of FY 2006, Executive
shall be eligible to earn an annual Bonus (a “Bonus”) with an annual target of
$225,000.00 (Two Hundred Twenty Five Thousand Dollars and Zero Cents) (the
“Target Bonus”) based on the financial performance of the Company (based on the
approved budget). The Target Bonus will be reviewed and adjusted by the
President/CEO on an annual basis (Exhibit “B”). Executive may also receive
additional discretionary bonuses at the sole discretion of the President/CEO.
For FY05, Executive’s bonus will be discretionary and awarded at the sole
discretion of the President/CEO. For FY05, Executive will be eligible for a
bonus award in an amount from $0.00 to $56,250.00).

 

5A. Employee Benefits. During Executive’s employment with the Company, Executive
shall be provided, in accordance with the terms of the Company’s employee
benefit plans as in effect from time to time, health insurance and short term
and long term disability insurance, retirement benefits and fringe benefits
(collectively “Employee Benefits”) on the same basis as those benefits are
generally made available to other similarly situated employees of the Company.
Executive will receive 20 PTO (Personal Time Off) days per year. Executive will
be permitted to fly business class on any flight over three hour long and shall
book said flight(s) through Company’s travel agent (if business class is not
available on a certain route, first class travel will be permitted).

 

5B. Equity Arrangements (Class “B”). Executive will receive a grant of 500 (Five
Hundred) Class “B” equity units. The grant will be issued upon Executive’s date
of hire. This grant will be subject to the terms and conditions of a
Subscription Agreement, including, but not limited to, a vesting schedule.

 

5C. Equity Arrangements (Class “A”). Executive will be permitted to purchase up
to $100,000.00 (One Hundred Thousand Dollars and Zero Cents) of Class “A”
Equity. Class “A” Equity will be subject to the terms and conditions of a
Subscription Agreement.

 

5D. Relocation Incentive. Executive will receive a one-time relocation incentive
of $5,000.00 (Five Thousand Dollars and Zero Cents) to assist in the cost
associated with Executive’s relocation to Southern Palm Beach County. Such
payment will be payable on April 1, 2005.

 

6. Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates. Executive’s
employment hereunder may be terminated by either party at any time and for any
reason; provided that Executive will be required to give the Company at least 30
days advance written notice of any resignation of Executive’s employment. If
Executive’s employment is terminated by the Company, Executive shall be entitled
to receive:

 

(A) the Base Salary through the date of termination;

 

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year; and a prorated portion of the current fiscal
year Annual Bonus, if any, up to the date of termination of employment, per the
terms and conditions of the applicable bonus plan that Executive and Company
have executed,

 



--------------------------------------------------------------------------------

(C) in accordance with Company policy, reimbursement for any unreimbursed
business expenses properly incurred by Executive prior to the date of
Executive’s termination; and

 

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses (A)
through (D) hereof being referred to as the “Accrued Rights”).

 

E) severance pay in the amount of the lesser of six (6) months Base Salary or
the remaining Base Salary payable for the Employment Term listed in Section 1a
above, if termination is for any reason other than Cause or Expiration of the
Employment Term or resignation by Executive. Severance pay, if any, will be
payable in six (6) equal monthly installments. The Parties agree that the
Executive will not be required to mitigate any severance payable pursuant to
this Agreement. “Cause” shall mean (i) Executive’s continued failure or refusal
to substantially perform Executive’s duties hereunder for a period of 10 days
following written notice by the Company to Executive of such failure or refusal,
(ii) dishonesty in the performance of Executive’s duties hereunder, (iii) an act
or acts on Executive’s part constituting (x) a felony under the laws of the
United States or any state thereof or (y) a misdemeanor involving moral
turpitude, (iv) Executive’s willful malfeasance or willful misconduct in
connection with Executive’s duties hereunder or any act or omission which is
materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates (v) Executive’s breach of any
provision of this agreement, including the attached addendum or (vi),
Executive’s failure to perform the duties contemplated by this Agreement
provided that Company gives Executive 10 days written notice of such failure and
Executive does not cure such failure within 10 days, or (vii) insubordination,
or violation of Company policy and/or practice. If Executive resigns his
employment for Good Reason (as defined in herein), Executive may qualify for
Severance as stated above. Pursuant to this Agreement, Good Reason (“Good
Reason”) shall only mean one of the following: (i) If Executive’s principal
office is relocated more than 100 miles from the current Boca Raton office, or
(ii) if the Company materially breaches this Agreement. In either instance,
Executive is required to provide the Company with a detailed written notice of
such alleged breach and the Company has the right to cure such breach within 10
days. Good Reason shall only be deemed to exist if such notice is provided and
if Company does not cure the alleged breach within the time frame specified.
Additionally, if Executive becomes physically or mentally incapacitated for a
continuous period of 90 days, the Company has the right to terminate Executive’s
employment without paying severance. For the purposes hereof, the term “physical
or mental incapacity” means Executive’s inability to perform the principal
duties as contemplated by this Agreement.

 

F) Expiration of the Employment Term. Upon expiration of the Employment Term,
unless Executive’s employment is earlier terminated pursuant to the above,
Executive’s termination of employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to occur on
the close of business on the last day of the Employment Term and Executive shall
be entitled to receive the Accrued Rights.

 

Following such termination of Executive’s employment hereunder as a result of
the expiration of the Employment Term, except as set forth above, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

 

G) Continued Employment Beyond the Expiration of the Employment Term. Unless the
parties otherwise agree in writing, continuation of Executive’s employment with
the Company beyond the expiration of the Employment Term shall be deemed an
employment at will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will,
for any reason or for no reason and at any time, by either Executive or the
Company; provided that the provisions of Section 7 and Exhibit A
(Confidentiality/Non Compete Addendum) of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment and
provided further that Executive shall provide Company with at least thirty (30)
days advance written notice of resignation.

 



--------------------------------------------------------------------------------

Following such termination of Executive’s employment, except as set forth in
this Section 6, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

7. Confidentiality. Concurrent with the execution of this Agreement by
Executive, Executive shall execute and deliver to Company, Exhibit “A,” entitled
Confidentiality/Non Compete Addendum, which is attached hereto and made a part
hereof.

 

8. Miscellaneous.

 

a. Governing Law and Exclusive Venue. This Agreement shall be governed by and
construed in accordance with the laws of the state of Florida, without regard to
its choice of laws principles. The parties agree that any suit, under, in
connection with, or in any way related to this Agreement shall only be brought
in the state courts located Palm Beach County or in the United States District
Court located in the County of Palm Beach, Florida.

 

b. Entire Agreement/Amendments. This Agreement and attached Exhibits hereto
contain the entire understanding of the parties with respect to the employment
of Executive by the Company. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company or to an
affiliate or related corporation of the Company. Such assignment shall become
effective when the Company notifies Executive of such assignment or at such
later date as may be specified in such notice. Upon such assignment, the rights
and obligations of the Company hereunder shall become the rights and obligations
of such successor company; provided that any assignee expressly assumes the
obligations, rights and privileges of this Agreement and provided further that
if this Agreement is not expressly assumed, the Company is responsible for all
terms contained within.

 

f. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below Agreement, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

 



--------------------------------------------------------------------------------

If to the Company:

 

To the attention of the Company’s Senior Vice President, Human Resources and
Administration at the principal corporate headquarters of the Company.

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 

h. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

i. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Executive shall receive one fully executed
counterpart each.

 

j. Survival. Notwithstanding any termination/expiration of the Agreement, all
rights and obligations hereunder which by their nature should survive
termination/expiration, shall survive.

 

9. Advice of Counsel. In entering into this Agreement, Executive represents that
he has had an opportunity to seek, and has sought the legal advice of his
attorney, an attorney of his own choice and that the terms of this Agreement
have been completely read and explained by his attorney, and that those terms
are fully understood and voluntarily accepted by Executive.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AMERICAN MEDIA OPERATIONS, INC.

/s/ Thomas Severson, Jr.

 

12/15/04

Thomas Severson, Jr.

  Date

 



--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

Confidentiality / Non-Compete Addendum

 

1. For purposes of this Addendum, the term “Confidential Information” is defined
to mean any non-public information (including any and all information that
becomes public by Executive’s actions or actions of persons obtaining access to
information directly or indirectly from or through Executive) related to the
Company (as such term is defined in the Employment Agreement) and its related
and/or affiliated corporations (hereinafter the “Company” or “AMI”), its
business, finance or proprietary information, including but not limited to
information regarding its officers and employees, its data, statistics, business
plans, records, trade secrets, business secrets, operational methods, customer
lists, concepts, ideas, policies and/ or any other information regarding the
Company’s property or data, whether tangible or intangible, and whether or how
stored, compiled or memorized physically, electronically, photographically, or
by any other means, and specifically including, without limitation, AMI
proprietary system designs and programs and information of any kind, AMI system
specifications and AMI operational methodologies.

 

2. Executive (as such term is defined in the Employment Agreement) acknowledges
that Confidential Information is proprietary to, and a valuable asset of, the
Company and that any disclosure or unauthorized use thereof in violation of this
Addendum will cause irreparable harm and loss.

 

3. Executive shall retain any Confidential Information in strictest confidence
and shall not at any time, whether during or after Executive’s term of
employment with Company, use, exploit or disclose or permit the use,
exploitation or disclosure of any Confidential Information obtained from the
Company and/or AMI’s Employees unless otherwise required by law. Executive
covenants and agrees that he shall not, either directly or indirectly, publish
or disclose any Confidential Information subject to this Addendum or use such
Confidential Information for the benefit of himself, another party or any third
parties, without the prior written consent of the President of the Company.
Executive further agrees that he will not retain or use for Executive’s account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.

 

4. Upon termination of employment or demand by the Company, Executive shall
immediately deliver to AMI without retaining copies thereof, any and all
Confidential Information and derivations thereof in his possession or control,
including but not limited to, all notes, analyses, compilations, studies,
interpretations, and other documents, including but not limited to,
photographic, video or electronic documents and recordings.

 

5. Executive shall not, without the prior written consent of the President of
the Company, make any public statement, announcement or release to any person or
entity, including, but not limited to, trade publications, the press, any
competitor of the Company, customer, or any other third party, disclosing or
relating to any Confidential Information, except as may be necessary to comply
with the requirements of any applicable law, governmental order or regulation in
connection therewith (“Governmental Disclosure”). Prior to any Governmental
Disclosure, Executive shall comply with Section 6 hereto. Executive agrees that
he will not discuss with the media any aspect of his employment with the Company
and will not write, speak, or give interviews, either directly or indirectly, on
or off the record about his work at the Company, including without limitation,
facts and information he has learned during his employment about the Company and
his assignments, for purposes of publication in any way, directly or indirectly,
without prior written approval by the President of the Company.

 

6. In the event that Executive is requested or required to disclose any
Confidential Information subject to this Addendum in a legal or regulatory
proceeding, Executive shall provide AMI with prompt written notice of any such
request or requirements in order to provide AMI an opportunity to seek a
protective order or other appropriate remedy. Executive agrees to cooperate with
AMI and its counsel, in any effort to prevent such disclosure of the
Confidential Information.

 

7. While employed and for a period of six (6) months following Executive’s
termination of employment for any reason, Executive shall not, in any manner,
attempt to solicit or solicit any employee or customer of AMI, its affiliates,
subsidiaries, parent or related companies or successors or assigns with any
offer of employment or consultancy, or hire, retain, engage or otherwise employ
or utilize the services of any such employee or customer of AMI.

 



--------------------------------------------------------------------------------

8. Executive agrees that during the term of his employment with AMI and for the
period of six (6) months following Executive’s voluntary termination of
employment or for the period of six (6) months following the Executive’s
involuntary termination of employment he will not engage in any relationship,
directly or indirectly, including but not limited to, advising, being
compensated in any way by, being employed by, permitting his name to be
associated with or used by, or consulting, with any Prohibited Business (as
hereinafter defined) within the United States of America or Canada. For purposes
of this agreement “Prohibited Business” means any business which is in any way
involved in the publishing, production, pre-press, marketing, racking, or
servicing of products similar to AMI, which includes, but is not limited to
companies which provide pre-press services, in the United States of America or
Canada . Executive acknowledges that AMI’s products and services are marketed
throughout the United States of America and Canada and that therefore a
restriction to the geographic area of the United States of America and Canada is
reasonable with regard to AMI’s business plans and the market for its products
and services. In the event that the term of Executive’s Employment Agreement
expires and Executive becomes an employee at will under terms and conditions
similar to those contained in his Employment Agreement, and if Executive’s
employment is terminated, while Executive is an employee at will, Executive will
additionally be bound by the terms of this Paragraph for a period of six months,
provided that AMI compensates Employee in the amount of his monthly Base Salary
(“Severance”) for the six-month non-competition period. If Executive does not
comply with the terms contained herein, AMI shall not be obligated to pay
Executive Severance. AMI agrees to pay the greater of the Severance described
above, or AMI’s Severance program in effect at the time of termination of
employment during the three month non-competition period.

 

9. Executive acknowledges that the restrictions and conditions set forth in this
Addendum are essential to AMI’s execution of Executive’s Employment Agreement,
without which, AMI would not have entered into this agreement. Executive
expressly acknowledges that the restrictions set forth in this Addendum are
reasonable and valid.

 

10. Executive agrees that he will make no statements about the Company, its
officers or employees that are intended to, or may reasonably be expected to
disparage or impugn them or to otherwise make any statement that will adversely
affect the reputation of the Company, its officers or employees or otherwise
disrupt, damage, impair or interfere with the Company or its operations or
business prospects.

 

11. Executive acknowledges that a breach of any of the terms, covenants or
conditions contained in this Addendum by Executive and/or those under his
control will result in irreparable damage to AMI and that such damage will be
presumed to have occurred. In the event of such breach or threatened breach, AMI
shall be entitled, without the necessity of posting any bond, to appropriate
injunctive relief in any court of competent jurisdiction, restraining Executive
and/or those under his control from any such threatened or actual violation of
the provisions of this Addendum. Specifically and unless stated otherwise, all
remedies provided for in this Addendum shall be cumulative and in addition to
and not in lieu of any other remedies available to AMI at law, in equity, or
otherwise.

 

12. Nothing contained in this Addendum shall be construed as granting or
conferring any rights by license or otherwise in any Confidential Information
disclosed.

 

13. No delay or omission by AMI to exercise any right or power occurring upon
any noncompliance or default by Executive with respect to any of the terms of
this Addendum shall impair any such right or power or be construed to be a
waiver thereof. A waiver by AMI of any covenants, conditions, or agreements to
be performed by Executive shall not be construed to be a waiver of any
succeeding breach thereof or of any covenant, condition, or agreement herein
contained.

 

14. The provisions of this Addendum shall survive termination/expiration of the
Agreement.

 